Citation Nr: 0021017	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-07 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for ocular migraines.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran has unverified active duty service from December 
1982 to July 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Roanoke, Virginia, that denied the veteran's claim of service 
connection for chronic headaches. 

In the veteran's April 1999 substantive appeal, she requested 
to appear at a local RO before a traveling member of the 
Board.  In addition, in June 1999, she requested to attend a 
hearing before regional office personnel.  The veteran was 
accordingly scheduled for a RO hearing in November 1999 in 
Roanoke, but e-mailed the RO the day of the hearing to say 
that she could not make it.  She said that it was extremely 
difficult for her to get to Roanoke and expressed a desire to 
submit a statement in lieu of a hearing, which she eventually 
did.  The RO informed the veteran that it considered her e-
mail to be a withdrawal of her hearing requests, including a 
Travel Board Hearing.  The RO also informed her that if she 
wanted a hearing at a later date, she should state as much in 
writing and specify the type of hearing she wanted.  No new 
hearing requests are noted in the record.


REMAND

On the veteran's August 1998 VA application for service 
connection for migraine and visual problems, she stated that 
she had served on active duty with the United States Air 
Force (USAF) from December 1982 to July 1987.  In response to 
this information, in September 1998, the RO requested from 
the National Personnel Records Center (NPRC) the veteran's 
service medical records, listing her dates of service from 
December 1982 to July 1987.  

In November 1998 the NPRC forwarded the veteran's service 
medical records to the RO.  Interestingly, these service 
medical records show that the veteran received medical 
treatment at USAF medical facilities as far back as 1979, 
including treatment in June 1980 for tension headaches and 
photophobia.  A computerized print out from the NPRC that 
accompanied the service medical records does not verify the 
veteran's service dates.  This is evident by the fact that 
the box in which to verify the veteran's service dates was 
not checked.  In addition, the claims file is devoid of the 
veteran's DD Form 214 or any other personnel record (such as 
a Form DA-20) which could help verify her active duty service 
dates.

In view of the nature of this service connection claim, it is 
essential that the veteran's service dates be verified, 
especially since military medical records reflect complaints 
and treatment for visual and migraine problems prior to 
December 1982.  In fact, the veteran reported in a November 
1999 statement that she experienced severe migraine headaches 
during her "tour at Tyndall Air Force base" in 1980.  

It is also noted that when the veteran filed her service 
connection claim she indicated that she got married in 
November 1981.  Since the RO's request for the veteran's 
service medical records in September 1998 included just her 
new married name, there may still be outstanding service 
medical records under her former name.  

Accordingly, the RO should make further attempts to verify 
the veteran's service dates and ensure that all of her 
available service medical records have been obtained.  This 
requires the RO to make a supplemental request to the NPRC.  
The request should include the veteran's DD 214 and any other 
records that could verify her active duty service, including 
her Form DA-20.  The RO should also request that the NPRC 
conduct a search for the veteran's service medical records 
under her former name as noted in some of the early service 
medical records already on file.  This supplemental request 
to the NPRC is necessary so as to avoid making a decision on 
an incomplete or inaccurate record.  See Hayre v. West, 188 
F. 3d 1327, 1331-1332 (Fed. Cir. 1999). 


Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should request verification of 
the veteran's active duty dates from the 
National Personnel Records Center in St. 
Louis, Missouri, as well as request all 
available service medical records.  The 
RO should include a request for the 
veteran's DD Form 214, Form DA-20 and any 
other personnel record which can verify 
her active duty dates.  The RO must be 
sure to include both the veteran's 
current and former last name in the 
request.  All records obtained must be 
associated with the claims file.  

2.  Thereafter, the RO should again 
review the veteran's claim of service 
connection for ocular migraines.  If any 
action taken remains adverse to the 
veteran, she should be furnished with a 
new Supplemental Statement of the Case 
and be given an opportunity to respond.  

The case should then be returned to the Board, if in order.  
The veteran need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




